 



Exhibit 10.1
STOCK PURCHASE AGREEMENT
by and between
THE FURUKAWA ELECTRIC CO., LTD.
and
OPLINK COMMUNICATIONS, INC.
dated as of
April 22, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page     ARTICLE I

 
            DEFINITIONS AND INTERPRETATION

 
           
Section 1.1
  Definitions     1  
Section 1.2
  Interpretation     3  
 
            ARTICLE II

 
            PURCHASE AND SALE OF SHARES

 
           
Section 2.1
  Sale and Transfer of Shares     4  
Section 2.2
  The Purchase Price     4  
 
            ARTICLE III

 
            THE CLOSING

 
           
Section 3.1
  The Closing     4  
Section 3.2
  Deliveries by Seller     4  
Section 3.3
  Deliveries by Purchaser     5  
 
            ARTICLE IV

 
            REPRESENTATIONS AND WARRANTIES OF SELLER

 
           
Section 4.1
  Organization     5  
Section 4.2
  Authorization; Validity of Agreement     5  
Section 4.3
  Execution; Validity of Agreement     5  
Section 4.4
  Consents and Approvals; No Violations     5  
Section 4.5
  Ownership and Possession of Shares     6  
Section 4.6
  Good Title Conveyed     6  
Section 4.7
  Acquisition of Shares for Investment; Ability to Evaluate and Bear Risk     6
 
Section 4.8
  Brokers or Finders     6  
Section 4.9
  No Other Representations     7  
 
            ARTICLE V

 
            REPRESENTATIONS AND WARRANTIES OF PURCHASER

 
           
Section 5.1
  Organization     7  
Section 5.2
  Authorization; Validity of Agreement     7  
Section 5.3
  Consents and Approvals; No Violations     7  
Section 5.4
  Capitalization     8  
Section 5.5
  Good Title Conveyed     8  
Section 5.6
  SEC Filings     9  

 



--------------------------------------------------------------------------------



 



                      Page    
Section 5.7
  Acquisition of Shares for Investment; Ability to Evaluate and Bear Risk     9
 
Section 5.8
  Availability to Funds     9  
Section 5.9
  Brokers’ and Finders’ Fees     10  
Section 5.10
  No Other Representations     10  
 
            ARTICLE VI

 
            CERTAIN COVENANTS

 
           
Section 6.1
  Efforts and Actions to Cause Closing to Occur     10  
Section 6.2
  Offer for Remaining Shares of the Company     11  
Section 6.3
  Public Disclosure     11  
Section 6.4
  Transfer of the Purchaser Shares     11  
Section 6.5
  Agreement to Vote Shares     12  
Section 6.6
  Non-solicitation     13  
 
            ARTICLE VII

 
            CONDITIONS TO THE CLOSING

 
           
Section 7.1
  Conditions to Each Party’s Obligation to Effect the Closing     13  
Section 7.2
  Conditions to Obligations of Purchaser to Effect the Closing     14  
Section 7.3
  Conditions to Obligations of Seller to Effect the Closing     14  
 
            ARTICLE VIII

 
            TERMINATION, AMENDMENT AND WAIVER

 
           
Section 8.1
  Termination     15  
Section 8.2
  Effect of Termination     15  
 
            ARTICLE IX

 
            MISCELLANEOUS

 
           
Section 9.1
  Fees and Expenses     16  
Section 9.2
  Amendment and Modification     16  
Section 9.3
  Notices     16  
Section 9.4
  Counterparts     17  
Section 9.5
  Entire Agreement; No Third-Party Beneficiaries     17  
Section 9.6
  Severability     17  
Section 9.7
  Governing Law     17  
Section 9.8
  Venue     17  
Section 9.9
  Time of Essence     18  
Section 9.10
  Extension and Waiver     18  
Section 9.11
  Assignment     18  
 
           
EXHIBIT A
  Form of Proxy        

ii



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT
          This AGREEMENT (this “Agreement”), dated as of April 22, 2007, by and
between The Furukawa Electric Co., Ltd., a Japanese corporation (“Seller”) and
Oplink Communications, Inc., a Delaware corporation (“Purchaser”).
RECITALS
          WHEREAS, Seller owns 66,000,000 shares of the Class B Common Stock
(the “Class B Common Stock”) of Optical Communication Products, Inc., a Delaware
corporation (the “Company”); and
          WHEREAS, the Board of Directors of Seller has approved, and deems it
advisable and in the best interests of its shareholders to sell, and the Board
of Directors of Purchaser has approved, and deems it advisable and in the best
interests of its shareholders, to acquire, the Class B Common Stock upon the
terms and subject to the conditions set forth herein;
          NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements set forth herein,
intending to be legally bound hereby, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS AND INTERPRETATION
          Section 1.1 Definitions
          For all purposes of this Agreement, except as otherwise expressly
provided or unless the context clearly requires otherwise:
          “Acquisition Proposal” means any offer, proposal or any third party
indication of interest or intent relating to any transaction or series of
related transactions involving: (a) any purchase from such party or acquisition
by any individual, entity or “group” (as defined under Section 13(d) of the
Exchange Act and the rules and regulations thereunder) of more than a 10%
interest in the total outstanding voting securities of the Company or any of its
subsidiaries or any tender offer or exchange offer that if consummated would
result in any individual, entity or group beneficially owning 10% or more of the
total outstanding voting securities of the Company or any of its subsidiaries,
(b) any merger, consolidation, business combination or similar transaction
involving the Company or any of its subsidiaries, (c) any sale, lease (other
than in the ordinary course of business), exchange, transfer, license (other
than in the ordinary course of business), acquisition or disposition of more
than 10% of the assets of the Company (including its subsidiaries, taken as a
whole), (d) any liquidation or dissolution of the Company, or (e) any
acquisition of any of the Shares by any individual, entity or group; provided,
however, that the transactions between Purchaser and Seller contemplated by this
Agreement shall not be deemed an Acquisition Proposal.
          “Action of Divestiture” means (i) any license, sale or other
disposition or holding separate (through establishment of a trust or otherwise)
of any shares of capital stock or of any business, assets or properties of
Purchaser, its subsidiaries or affiliates or of the Company or its subsidiaries,
(ii) the imposition of any limitation on the ability of Purchaser, its
subsidiaries or affiliates or the Company or its subsidiaries to conduct their
respective businesses or own any capital stock or assets or to acquire, hold or
exercise full rights of ownership of their respective businesses and, in the
case of Purchaser, the

 



--------------------------------------------------------------------------------



 




businesses of the Company and its subsidiaries, or (iii) the imposition of any
impediment on Purchaser, its subsidiaries or affiliates or the Company or its
subsidiaries under any statute, rule, regulation, executive order, decree, order
or other legal restraint governing competition, monopolies or restrictive trade
practices.
          “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under the Exchange Act.
          “Agreement” or “this Agreement” means this Stock Purchase Agreement,
together with the Exhibits hereto.
          “Closing” means the closing referred to in Section 3.1.
          “Closing Date” means the date on which the Closing occurs.
          “Company” has the meaning set forth in the Recitals.
          “Encumbrances” means any and all liens, charges, security interests,
options, claims, mortgages, pledges, proxies, voting trusts or agreements,
obligations, understandings or arrangements or other restrictions on title or
transfer of any nature whatsoever.
          “Exchange Act” means the United States Securities Exchange Act of
1934, as amended.
          “Governmental Entity” means a court, arbitral tribunal, administrative
agency or commission or other governmental or other regulatory authority or
agency.
          “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended.
          “Material Adverse Effect” when used in connection with any Person,
means any change, event, violation, inaccuracy, circumstance or effect (any such
item, an “Effect”), individually or when taken together with all other Effects
that have occurred after the date hereof and prior to the date of determination
of the occurrence of the Material Adverse Effect, that is or is reasonably
likely to be materially adverse to the business, assets (including intangible
assets), liabilities, capitalization, financial condition or results of
operations of such Person, taken as a whole with its subsidiaries, other than
any Effect primarily resulting from (A) changes affecting the United States or
world economy generally which changes do not disproportionately affect such
Person taken as a whole with its subsidiaries, (B) changes affecting the
industry in which such Person and its subsidiaries operate generally which
changes do not disproportionately affect such Person taken as a whole with its
subsidiaries, (C) a change in such Person’s stock price or the trading volume in
such stock, as applicable (provided that this clause (C) shall not exclude any
underlying Effect which may have caused such change in stock price or trading
volume), (D) acts of terrorism or war which changes do not disproportionately
affect such Person taken as a whole with its subsidiaries, (E) suspension or
delay of customer orders, the threat of suspension of future customer orders, a
slowdown in the rate of new orders from existing channels or the suspension of
supplier relationships, in each case, resulting from the announcement of this
Agreement and the transactions contemplated hereby, (F) a failure to meet
securities analysts’ published revenue or earnings predictions for such Person
for any period ending (or for which revenues or earnings are released) on or
after the date of this Agreement (provided that this clause (F) shall not
exclude the revenues or earnings of such Person itself, as applicable, or any
Effect which may have affected such Person’s revenues or earnings, as
applicable), (G) changes in GAAP first publicly disclosed after the date hereof,
or (H) any Action of Divestiture that would not reasonably be likely to
adversely and materially impact the

2



--------------------------------------------------------------------------------



 




Purchaser taken as a whole, the Company and its subsidiaries taken as a whole,
or the benefits Purchaser expects to derive from the Transactions.
          “Person” means a natural person, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, Governmental Entity or other entity or organization.
          “Purchaser” has the meaning set forth in the Preamble.
          “Purchaser Common Stock” has the meaning set forth in Section 5.4(a).
          “Purchaser Preferred Stock” has the meaning set forth in
Section 5.4(a).
          “Purchaser Shares” has the meaning set forth in Section 2.2.
          “Securities Act” means the United States Securities Act of 1933, as
amended.
          “SEC” means the United States Securities and Exchange Commission.
          “Section 203” means Section 203 of the Delaware General Corporation
Law.
          “Seller” has the meaning set forth in the Preamble.
          “Shares” means the 66,000,000 shares of Class B Common Stock owned by
Seller.
          “Transactions” means all the transactions provided for or contemplated
by this Agreement.
          Section 1.2 Interpretation
               (a) The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
               (b) When a reference is made in this Agreement to a section or
article, such reference shall be to a section or article of this Agreement
unless otherwise clearly indicated to the contrary.
               (c) Whenever the words “include”, “includes” or “including” are
used in this Agreement they shall be deemed to be followed by the words “without
limitation.”
               (d) The words “hereof”, “herein” and “herewith” and words of
similar import shall, unless otherwise stated, be construed to refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
article, section, paragraph, exhibit and schedule references are to the
articles, sections, paragraphs, exhibits and schedules of this Agreement unless
otherwise specified.
               (e) The meaning assigned to each term defined herein shall be
equally applicable to both the singular and the plural forms of such term, and
words denoting any gender shall include all genders. Where a word or phrase is
defined herein, each of its other grammatical forms shall have a corresponding
meaning.
               (f) A reference to any party to this Agreement or any other
agreement or document shall include such party’s successors and permitted
assigns.

3



--------------------------------------------------------------------------------



 



               (g) A reference to any legislation or to any provision of any
legislation shall include any amendment to, and any modification or re-enactment
thereof, any legislative provision substituted therefor and all regulations and
statutory instruments issued thereunder or pursuant thereto.
               (h) The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement
ARTICLE II
PURCHASE AND SALE OF SHARES
          Section 2.1 Sale and Transfer of Shares
          Subject to the terms and conditions of this Agreement, at the Closing,
Seller shall sell, convey, assign, transfer and deliver to Purchaser the Shares
free and clear of all Encumbrances, except for any Encumbrance arising under
Section 203, the Securities Act or any applicable state securities laws.
          Section 2.2 The Purchase Price
          Subject to the terms and conditions of this Agreement, in
consideration of the aforesaid sale, conveyance, assignment, transfer and
delivery to Purchaser of the Shares, Purchaser shall deliver to Seller: (i) an
amount of cash equal to $84,150,000 and (ii) 857,258 shares of Purchaser Common
Stock (the “Purchaser Shares”). The number of Purchaser Shares to be delivered
hereunder shall be adjusted as appropriate to reflect fully the effect of any
reclassification, stock split, reverse stock split, stock dividend (including
any dividend or distribution of securities convertible into capital stock of
Purchaser), reorganization, recapitalization or other like change with respect
to the capital stock of Purchaser occurring (or for which a record date is
established) after the date hereof and prior to the Closing.
ARTICLE III
THE CLOSING
          Section 3.1 The Closing
          The sale and transfer of the Shares by Seller to Purchaser shall take
place at the offices of Skadden, Arps, Slate, Meagher & Flom LLP, 525 University
Avenue, Suite 1100, Palo Alto, CA 94301, at 10:00 a.m., Pacific time, two
business days following the satisfaction and/or waiver of all conditions to
close set forth in Article VII (other than such conditions as can be satisfied
only at the Closing), unless another date or place is agreed in writing by each
of the parties hereto.
          Section 3.2 Deliveries by Seller.
          At the Closing, Seller shall deliver to Purchaser:
               (a) one or more certificates representing the Shares, each such
certificate to be duly and validly endorsed in favor of Purchaser or accompanied
by a separate stock power duly and validly executed by Seller and otherwise
sufficient to vest in Purchaser good title to such Shares;

4



--------------------------------------------------------------------------------



 



               (b) all other previously undelivered documents required to be
delivered by Seller to Purchaser at or prior to the Closing in connection with
the Transactions.
          Section 3.3 Deliveries by Purchaser
          At the Closing, Purchaser shall:
               (a) transfer the amount set forth in Section 2.2(i) to an account
designated by Seller prior to the Closing by wire transfer in immediately
available funds;
               (b) issue and deliver to Seller certificates representing the
Purchaser Shares registered in the name of Seller; and
               (c) deliver to Seller such other documents as are required to be
delivered by Purchaser to Seller pursuant hereto.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLER
          Seller represents and warrants to Purchaser as of the date of this
Agreement and as of the Closing as follows:
          Section 4.1 Organization
          Seller is a corporation duly organized and validly existing under the
laws of Japan.
          Section 4.2 Authorization; Validity of Agreement
          Seller has full corporate power and authority to execute and deliver
this Agreement and to consummate the Transactions. The execution, delivery and
performance by Seller of this Agreement and the consummation of the Transactions
have been duly authorized by the Board of Directors of Seller, and no other
corporate action on the part of Seller is necessary to authorize the execution
and delivery by Seller of this Agreement or the consummation of the
Transactions. No vote of, or consent by, the holders of any class or series of
stock issued by Seller is necessary to authorize the execution and delivery by
Seller of this Agreement or the consummation by it of the Transactions.
          Section 4.3 Execution; Validity of Agreement
          This Agreement has been duly executed and delivered by Seller, and,
assuming due and valid authorization, execution and delivery hereof by
Purchaser, is a valid and binding obligation of Seller, enforceable against
Seller in accordance with its terms.
          Section 4.4 Consents and Approvals; No Violations
          Except for the filings, permits, authorizations, consents and
approvals as may be required under, and other applicable requirements of, the
Exchange Act, the HSR Act and any comparable foreign antitrust laws, if
applicable, and state securities or blue sky laws, none of the execution,
delivery or performance of this Agreement by Seller, the consummation by Seller
of the Transactions or compliance by Seller with any of the provisions hereof
will (a) conflict with or result in any breach of any provision of the charter
or by-laws of Seller or the Company, (b) require any filing with, or permit,
authorization,

5



--------------------------------------------------------------------------------



 




consent or approval of, any Governmental Entity, (c) result in a violation or
breach of, or constitute (with or without due notice or lapse of time or both) a
default (or give rise to any right of termination, cancellation or acceleration)
under, any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, lease, license, contract, agreement or other instrument or obligation
to which Seller is a party or to which its assets are subject (excluding, for
the avoidance of doubt, the Company and all assets of the Company), or
(d) violate any order, writ, injunction, decree, statute, rule or regulation
applicable to Seller or to the Company, excluding from the foregoing clauses
(b), (c) and (d) such violations, breaches or defaults which (A) would not,
individually or in the aggregate, have a material adverse effect on Seller’s
ability to consummate the Transactions or (B) would become applicable as a
result of the business or activities in which Purchaser is or proposes to be
engaged or as a result of any acts or omissions by Purchaser.
          Section 4.5 Ownership and Possession of Shares
          Seller is the record and beneficial owner of the Shares. Other than
the Shares, Seller is not the record or beneficial owner of any other shares of
the Company. The certificates representing the Shares are now and at all times
during the term hereof shall be held by Seller or by a nominee or custodian for
the sole and exclusive benefit of Seller, free and clear of all Encumbrances
whatsoever, except for any Encumbrances created by this Agreement and
Encumbrances arising under the Securities Act or any applicable state securities
laws, and except for the conversion of the Class B Common Stock in accordance
with the Certificate of Incorporation of the Company. A copy of the certificate
representing the Shares, which includes a Securities Act legend, has been
previously delivered to Purchaser.
          Section 4.6 Good Title Conveyed
          The Shares are duly authorized, validly issued, fully paid and
nonassessable and not subject to any preemptive rights. The stock certificates,
stock powers, endorsements, assignments and other instruments to be executed and
delivered by Seller to Purchaser at the Closing will be valid and binding
obligations of Seller, enforceable in accordance with their respective terms,
and will effectively vest in Purchaser good and marketable title to all the
Shares, free and clear of all Encumbrances, except restrictions on transfer
imposed by the Securities Act and any applicable state securities laws, and
except for the conversion of the Class B Common Stock into 66,000,000 shares of
Class A Common Stock of the Company in accordance with the Certificate of
Incorporation of the Company.
          Section 4.7 Acquisition of Shares for Investment; Ability to Evaluate
and Bear Risk
               (a) Seller is acquiring the Purchaser Shares for investment and
not with a view toward, or for sale in connection with, any distribution
thereof, nor with any present intention of distributing or selling the Purchaser
Shares. Seller agrees that the Purchaser Shares may not be sold, transferred,
offered for sale, pledged, hypothecated or otherwise disposed of without
registration under the Securities Act and any applicable state securities laws,
except pursuant to an exemption from such registration under such Act and such
laws, and acknowledges that the certificate representing the Purchaser Shares
will bear a customary legend to such effect.
               (b) Seller is able to bear the economic risk of holding the
Purchaser Shares for an indefinite period, and has knowledge and experience in
financial and business matters such that it is capable of evaluating the risks
of the investment in the Purchaser Shares.
          Section 4.8 Brokers or Finders

6



--------------------------------------------------------------------------------



 



          Seller has not entered into any agreement or arrangement entitling any
agent, broker, investment banker, financial advisor or other firm or Person to
any broker’s or finder’s fee or any other commission or similar fee in
connection with any of the Transactions, except JPMorgan Securities Japan Co.,
Ltd., whose fees and expenses will be paid by Seller in accordance with Seller’s
agreement with such firm.
          Section 4.9 No Other Representations
          Except for the representations and warranties contained in this
Article IV, neither Seller nor any other person or entity acting on behalf of
Seller, makes any representation or warranty, express or implied. Without
limiting the foregoing, Seller makes no representations or warranties with
respect to the Company whatsoever.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PURCHASER
          Purchaser represents and warrants to Seller as of the date of this
Agreement and as of the Closing, that:
          Section 5.1 Organization
          Purchaser is a corporation duly organized, validly existing and in
good standing under the laws of Delaware and has all requisite corporate or
other power and authority and all necessary governmental approvals to own, lease
and operate its properties and to carry on its business as now being conducted,
except where the failure to be so organized, existing and in good standing or to
have such power, authority, and governmental approvals would not have,
individually or in the aggregate, a material adverse effect on Purchaser or a
material adverse effect on Purchaser’s ability to consummate the Transactions.
          Section 5.2 Authorization; Validity of Agreement
          Purchaser has full corporate power and authority to execute and
deliver this Agreement and to consummate the Transactions. The execution,
delivery and performance by Purchaser of this Agreement and the consummation of
the Transactions have been duly authorized by the Board of Directors of
Purchaser, and no other corporate action on the part of Purchaser is necessary
to authorize the execution and delivery by Purchaser of this Agreement or the
consummation of the Transactions. No vote of, or consent by, the holders of any
class or series of stock issued by Purchaser is necessary to authorize the
execution and delivery by Purchaser of this Agreement or the consummation by it
of the Transactions. This Agreement has been duly executed and delivered by
Purchaser, and, assuming due and valid authorization, execution and delivery
hereof by Seller, is a valid and binding obligation of Purchaser, enforceable
against Purchaser in accordance with its terms.
          Section 5.3 Consents and Approvals; No Violations
          Except for the filings, permits, authorizations, consents and
approvals as may be required under, and other applicable requirements of, the
Exchange Act, the HSR Act and any comparable foreign antitrust laws, if
applicable, and state securities or blue sky laws, none of the execution,
delivery or performance of this Agreement by Purchaser, the consummation by
Purchaser of the Transactions or compliance by Purchaser with any of the
provisions hereof will (a) conflict with or result in any breach of any
provision of the certificate of incorporation or by-laws of Purchaser,
(b) require any filing with, or

7



--------------------------------------------------------------------------------



 



permit, authorization, consent or approval of, any Governmental Entity,
(c) result in a violation or breach of, or constitute (with or without due
notice or lapse of time or both) a default (or give rise to any right of
termination, cancellation or acceleration) under, any of the terms, conditions
or provisions of any note, bond, mortgage, indenture, lease, license, contract,
agreement or other instrument or obligation to which Purchaser or any of its
Subsidiaries is a party or by which any of them or any of their respective
properties or assets may be bound, or (d) violate any order, writ, injunction,
decree, statute, rule or regulation applicable to Purchaser, any of its
Subsidiaries or any of their properties or assets, excluding from the foregoing
clauses (b), (c) and (d) such violations, breaches or defaults which would not,
individually or in the aggregate, have a material adverse effect on Purchaser’s
ability to consummate the Transactions. Purchaser understands and acknowledges
that (i) the Transactions have not been approved by the board of directors of
the Company under Section 203, and that (ii) the Class B Common Stock, upon
transfer to Purchaser will automatically convert into 66,000,000 shares of
Class A Common Stock, of the Company, in accordance with the Certificate of
Incorporation of the Company.
          Section 5.4 Capitalization
               (a) The authorized capital stock of Purchaser consists of
34,000,000 shares of common stock, par value $0.001 per share (“Purchaser Common
Stock”), and 5,000,000 shares of preferred stock, par value $0.001 per share
(“Purchaser Preferred Stock”), 4,000,000 shares of which are designated as
Series A Junior Participating Preferred Stock. As of the close of business on
March 31, 2007: (i) 22,209,900 shares of Purchaser Common Stock were issued and
outstanding; (ii) no shares of Purchaser Preferred Stock were issued and
outstanding; and (iii) 3,383,447 shares of Purchaser Common Stock were subject
to issuance pursuant to outstanding options to purchase Purchaser Common Stock.
There are no shares of Purchaser capital stock held by Purchaser in its treasury
and no shares of Purchaser capital stock are owned or held by any subsidiary of
Purchaser. All of the outstanding shares of capital stock of Purchaser are duly
authorized and validly issued, fully paid and nonassessable and not subject to
any preemptive rights.
               (b) Except as set forth in Section 5.4(a) above, as of the close
of business on March 31, 2007, (i) there were no shares of capital stock of
Purchaser authorized, issued or outstanding; (ii) other than the Rights
Agreement, dated as of March 18, 2002, between Purchaser and The Bank of New
York, there were no options, warrants, calls, preemptive rights, subscription or
other rights, agreements, arrangements or commitments of any character, relating
to the issued or unissued capital stock of Purchaser, obligating Purchaser or
any of its subsidiaries to issue, transfer, redeem, purchase or sell or cause to
be issued, transferred, redeemed, purchased or sold any shares of capital stock
or other equity interest in, Purchaser or any of its subsidiaries, or securities
convertible into or exchangeable for such shares or equity interests or to
otherwise make any payment in respect of any such shares or other equity
interest or obligating Purchaser or any of its subsidiaries to grant, extend or
enter into any such option, warrant, call, preemptive right, subscription or
other right, agreement, arrangement or commitment; and (iii) there were no
rights, agreements or arrangements of any character which provide for any stock
appreciation or similar right or grant any right to share in the equity, income,
revenue or cash flow of Purchaser.
               (c) Since the close of business on March 31, 2007, other than the
issuance of Purchaser Common Stock pursuant to the exercise of options or
warrants outstanding as of the close of business on March 31, 2007 in accordance
with their terms as in effect on the date hereof, there has been no change in
the outstanding capital stock of Purchaser, the shares of Purchaser capital
stock subject to issuance pursuant to outstanding options or warrants or the
options, warrants or other rights, commitments, agreements or arrangements
relating to capital stock of Purchaser or any of its subsidiaries.
          Section 5.5 Good Title Conveyed

8



--------------------------------------------------------------------------------



 



          Delivery of the Purchaser Common Stock to Seller, in accordance with
the terms of this Agreement, will effectively vest in Seller good title to the
Purchaser Common Stock, free and clear of all Encumbrances, except restrictions
on transfer imposed by this Agreement, the Securities Act and any applicable
state securities laws.
          Section 5.6 SEC Filings
          Purchaser has filed or furnished all registration statements, reports,
schedules and other documents required to be filed or furnished by it or any of
its subsidiaries with the SEC since December 31, 2003 (collectively, including
any amendments thereto, the “Purchaser SEC Reports”). As of their respective
filing dates (or, if amended, as of the date of such amendment), the Purchaser
SEC Reports were prepared in accordance with, and complied in all material
respects with, the requirements of the Exchange Act and the Securities Act, as
the case may be, and the rules and regulations of the SEC promulgated
thereunder, and none of the Purchaser SEC Reports contained any untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements made therein, in light of the
circumstances under which they were made, not misleading, except to the extent
corrected by a Purchaser SEC Report filed subsequently (but prior to the date
hereof). To the knowledge of Purchaser, as of the date hereof, none of the
Purchaser SEC Reports is the subject of ongoing SEC review or outstanding SEC
comment. Each of the financial statements (including the related notes and
schedules) of Purchaser included in, or incorporated by reference into, the
Company SEC Reports (the “Purchaser Financials”) complied in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto in effect at the time of filing of
the relevant SEC Report, were prepared in accordance with United States
generally accepted accounting principles (“GAAP”) (except, in the case of
unaudited financial statements, as permitted by applicable rules and regulations
of the SEC) applied on a consistent basis during the periods involved (except as
may be indicated in the notes thereto) and fairly present in all material
respects the consolidated financial position of Purchaser and its consolidated
subsidiaries as of the dates thereof and their consolidated results of
operations for the periods then ended (subject, in the case of unaudited
financial statements, to normal year-end audit adjustments and the absence of
footnotes). Purchaser has no current intention to correct or restate, and to the
knowledge of Purchaser, there is not any basis to correct or restate any of the
Purchaser Financials. Purchaser has not had any disagreement with any of its
auditors regarding material accounting matters or policies during any of its
past three full fiscal years or during the current fiscal year-to-date.
          Section 5.7 Acquisition of Shares for Investment; Ability to Evaluate
and Bear Risk
               (a) Purchaser is acquiring the Shares for investment and not with
a view toward, or for sale in connection with, any distribution thereof, nor
with any present intention of distributing or selling the Shares. Purchaser
agrees that the Shares may not be sold, transferred, offered for sale, pledged,
hypothecated or otherwise disposed of without registration under the Securities
Act and any applicable state securities laws, except pursuant to an exemption
from such registration under such Act and such laws.
               (b) Purchaser is able to bear the economic risk of holding the
Shares for an indefinite period, and has knowledge and experience in financial
and business matters such that it is capable of evaluating the risks of the
investment in the Shares.
          Section 5.8 Availability to Funds

9



--------------------------------------------------------------------------------



 



          Purchaser currently has sufficient immediately available funds in cash
or cash equivalents and will at the Closing have sufficient immediately
available funds, in cash, to pay the cash portion of the purchase price and to
pay any other amounts payable pursuant to this Agreement and to effect the
Transactions.
          Section 5.9 Brokers’ and Finders’ Fees
          Neither Purchaser nor any of its Subsidiaries or its Affiliates has
entered into any agreement or arrangement entitling any agent, broker,
investment banker, financial advisor or other firm or Person to any broker’s or
finder’s fee or any other commission or similar fee in connection with any of
the Transactions, except Seven Hills Partners LLC, whose fees and expenses will
be paid by Purchaser in accordance with Purchaser’s agreement with such firm.
          Section 5.10 No Other Representations
          Except for the representations and warranties contained in this
Article V, neither Purchaser nor any other person or entity acting on behalf of
Purchaser, makes any representation or warranty, express or implied.
ARTICLE VI
CERTAIN COVENANTS
          Section 6.1 Efforts and Actions to Cause Closing to Occur
               (a) Prior to the Closing, upon the terms and subject to the
conditions of this Agreement, Purchaser and Seller shall use their respective
reasonable best efforts to take, or cause to be taken, all actions, and to do,
or cause to be done and cooperate with each other in order to do, all things
necessary, proper or advisable (subject to any applicable laws) to consummate
the Closing and the other Transactions as promptly as practicable, including the
preparation and filing of all forms, registrations and notices required to be
filed to consummate the Closing and the other Transactions and the taking of
such actions as are necessary to obtain any requisite approvals, authorizations,
consents, orders, licenses, permits, qualifications, exemptions or waivers by
any third party or Governmental Entity. In addition, no party hereto shall take
any action after the date hereof that could reasonably be expected to materially
delay the obtaining of, or result in not obtaining, any permission, approval or
consent from any Governmental Entity or other Person required to be obtained
prior to Closing. Nothing contained in this Agreement shall require Seller or
the Company to pay any consideration to any other Person from whom any such
approvals, authorizations, consents, orders, licenses, permits, qualifications,
exemptions or waiver is requested, or to consent to or accept any divestiture or
operational limitation in connection with the Transactions.
               (b) Prior to the Closing, each party shall promptly consult with
the other party hereto with respect to, provide any necessary information with
respect to, and provide the other parties (or their respective counsel) with
copies of, all filings made by such party with any Governmental Entity or any
other information supplied by such party to a Governmental Entity in connection
with this Agreement and the Transactions. Each party hereto shall promptly
provide the other party with copies of any communication received by such party
from any Governmental Entity regarding any of the Transactions. If any party
hereto receives a request for information or documentary material from any such
Governmental Entity with respect to any of the Transactions, then such party
shall endeavor in good faith

10



--------------------------------------------------------------------------------



 



to make, or cause to be made, as soon as reasonably practicable and after
consultation with the other parties, an appropriate response in compliance with
such request.
               (c) In addition to and without limiting the agreements of the
parties contained above, each of Purchaser and Seller shall make the filings
required of them under the HSR Act as soon as is practicable, and shall use
reasonable best efforts to do so within two business days of the date hereof and
concurrently with the filing of notifications under the HSR Act or as soon
thereafter as practicable, request early termination of the HSR Act waiting
period.
          Section 6.2 Offer for Remaining Shares of the Company
          Promptly following the public disclosure of the execution of his
Agreement, Purchaser shall submit to the Board of Directors of the Company in
writing, in form and substance as agreed upon by Seller and Purchaser as of the
date hereof, an offer (subject to the terms and conditions set forth in such
offer) to acquire all remaining outstanding equity securities of the Company on
terms no less favorable to the holders of such equity securities than the terms
pursuant to which Purchaser proposes to acquire the Shares hereunder. None of
the Company or any of its shareholders is intended nor shall be deemed a third
party beneficiary of this provision.
          Section 6.3 Public Disclosure
               (a) The parties shall not issue any report, statement or press
release or otherwise make any public statements with respect to this Agreement
and the transactions contemplated by this Agreement without the prior written
approval of the other party, except as may be required by law or the rules and
regulations of the Tokyo Stock Exchange or the Nasdaq or in connection with the
enforcement of this Agreement, in which case the parties will use their
commercially reasonable efforts to reach mutual agreement as to the language of
any such report, statement or press release in advance of publication. Any press
release announcing the execution of this Agreement or the Closing shall be
issued only in such form as shall be mutually agreed upon by Seller and
Purchaser, and Purchaser and Seller shall consult with the other party before
issuing any other press release or otherwise making any public statement with
respect to the Transactions or this Agreement.
               (b) Purchaser shall cooperate and provide Seller (and its
counsel) with a reasonable opportunity to review and comment on any report or
filing relating to or describing the Transactions or this Agreement required to
be filed by Purchaser pursuant to the Exchange Act prior to filing such with the
SEC, and will provide Seller with a copy of all such filings made with the SEC.
               (c) The provisions of this Section 6.3 shall terminate thirty
(30) days following the Closing.
          Section 6.4 Transfer of the Purchaser Shares
               (a) During the three-year period following the Closing, Seller
shall not, without the prior written consent of the Purchaser, other than to a
controlled Affiliate of Seller who agrees in writing to be bound by the
restrictions contained in this Section 6.4: (i) lend, offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase, or
otherwise transfer or dispose of, directly or indirectly, any of the Purchaser
Shares or any additional shares issued thereon or in respect thereof; or
(ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of the Purchaser
Shares, whether any such transaction described in clause (i) or (ii) above is to
be settled by delivery of the Purchaser Shares or such other securities, in cash
or otherwise; provided,

11



--------------------------------------------------------------------------------



 



however, that one-third (1/3rd) of the Purchaser Shares shall be released from
the restrictions set forth in this Section 6.4(a) on the corresponding day of
the end of each one (1) year period after the Closing (or if there is no
corresponding day in any such month, on the last day of such month), until all
Purchaser Shares have been released from the restrictions set forth in this
Section 6.4(a) on the third (3rd ) anniversary of the Closing.
               (b) In order to enforce the foregoing, Purchaser shall have the
right to place restrictive legends on the certificates representing the
Purchaser Shares and to impose stop transfer instructions with respect to the
Purchaser Shares (and any additional shares issued thereon or in respect
thereof) until the end of the applicable portion of such three-year period. Upon
request of Seller, Purchaser shall promptly remove such restrictive legend from
any Purchaser Shares (and any additional shares issued thereon or in respect
thereof) on the expiration of the restricted period applicable to such Purchaser
Shares (and any additional shares issued thereon or in respect thereof).
          Section 6.5 Agreement to Vote Shares
               (a) At every meeting of the shareholders of the Company called,
and at every adjournment or postponement thereof, and on every action or
approval by written consent of the shareholders of Company, Seller (in Seller’s
capacity as such), to the extent not voted by the person(s) appointed under the
Proxy (as defined below), shall, or shall cause the holder of record on any
applicable record date to, vote the Shares:
                    (i) against approval of any proposal made in opposition to,
or in competition with, consummation of any of the Transactions; and
                    (ii) against any of the following actions (other than those
actions that are in furtherance of the Transactions and any other transactions
contemplated by this Agreement): (A) any merger, consolidation, business
combination, sale of assets, reorganization or recapitalization of the Company
or any material subsidiary of the Company with any party, (B) any sale, lease or
transfer of any significant part of the assets of the Company or of the assets
of any subsidiary of the Company that are material to the Company, (C) any
reorganization, recapitalization, dissolution, liquidation or winding up of the
Company or any material subsidiary of the Company, (D) any material change in
the capitalization of the Company or any material subsidiary of the Company, or
the corporate structure of the Company or any material subsidiary of the
Company, or (E) any other action that is intended, or would reasonably be
expected to, materially impede, interfere with, delay, postpone or adversely
affect the Transactions or any other transactions contemplated by the this
Agreement.
               (b) In the event that a meeting of the shareholders of the
Company is held, Seller shall, or shall cause the holder of record on any
applicable record date to, appear at such meeting or otherwise cause the Shares
to be counted as present thereat for purposes of establishing a quorum.
               (c) Seller shall not enter into any agreement or understanding
with any individual or entity to vote or give instructions in any manner
inconsistent with the terms of this Section 6.5.
               (d) Concurrently with the execution of this Agreement, Seller
shall deliver to Parent a proxy in the form attached hereto as Exhibit A (the
“Proxy”), which shall be irrevocable to the fullest extent permissible by law,
with respect to the Shares.

12



--------------------------------------------------------------------------------



 



               (e) This Section 6.5 shall terminate on the earlier of the
Closing and the termination of this Agreement.
          Section 6.6 Non-solicitation
               (a) Other than as specifically contemplated herein, Seller agrees
that neither it nor any of its officers, directors, agents and representatives
(including any investment banker, attorney or accountant retained by it) shall
(nor shall authorize any of them to) directly or indirectly: (i) solicit,
initiate or knowingly encourage, facilitate or induce any inquiry with respect
to, or the making, submission or announcement of, any Acquisition Proposal,
(ii) participate in any discussions or negotiations regarding, or furnish to any
individual or entity any nonpublic information with respect to, or take any
other action to facilitate any inquiries or the making of any proposal that
constitutes or could reasonably be expected to lead to, any Acquisition
Proposal, (iii) engage in discussions with any individual or entity with respect
to any Acquisition Proposal, except to notify such individual or entity as to
the existence of these provisions, (iv) approve, endorse or recommend any
proposal to acquire the Shares, or (v) enter into any letter of intent or
similar document or any contract, agreement or commitment contemplating or
otherwise relating to any Acquisition Proposal. Seller will immediately cease
and cause to be terminated any and all existing activities, discussions or
negotiations by it or any of its officers, directors, agents and representatives
with any third parties conducted heretofore with respect to any Acquisition
Proposal and shall use reasonable efforts to cause any such individual or entity
(including its employees, agents and representatives) in possession of
confidential information about the Company in connection with the Acquisition
Proposal to return or destroy all such information and all materials, documents,
analyses and other work product containing or derived from that information.
               (b) Notwithstanding the foregoing, the restrictions and
obligations contained in this Section 6.6 shall not apply with respect to any
action of an officer, director, agent or representative of Seller who is a
member of the Board of Directors of the Company taken in such member’s capacity
as such in the good faith exercise of such member’s fiduciary duties under
applicable law.
               (c) This Section 6.6 shall terminate on the earlier of the
Closing and the termination of this Agreement.
ARTICLE VII
CONDITIONS TO THE CLOSING
          Section 7.1 Conditions to Each Party’s Obligation to Effect the
Closing
          The respective obligation of each party to effect the Closing shall be
subject to the satisfaction at or prior to the Closing Date of each of the
following conditions:
               (a) Statutes; Court Orders. No statute, rule or regulation shall
have been enacted or promulgated by any Governmental Entity which prohibits the
consummation of the Closing; and there shall be no order or injunction of a
court of competent jurisdiction in effect precluding or prohibiting consummation
of the Closing, provided, however, that the parties shall use their reasonable
efforts to have any such order or injunction vacated or lifted; and
               (b) Antitrust Approval. The applicable waiting period under the
HSR Act and under any comparable foreign antitrust laws, if applicable as
reasonably determined by Purchaser and Seller, shall have expired or been
terminated.

13



--------------------------------------------------------------------------------



 



          Section 7.2 Conditions to Obligations of Purchaser to Effect the
Closing
          The obligations of Purchaser to consummate the Closing shall be
subject to the satisfaction on or prior to the Closing Date of each of the
following conditions:
               (a) Government Action. There shall not be threatened or pending
any suit, action or proceeding by any Governmental Entity seeking to restrain or
prohibit the consummation of the Closing or the performance of any of the other
Transactions or seeking to impose material limitations on the ability of
Purchaser effectively to exercise full rights of ownership of the Shares,
including the right to vote the Shares.
               (b) Representations and Warranties. The representations and
warranties of Seller set forth in this Agreement shall be true and correct as of
the Closing in all material respects as though made as of the Closing.
               (c) Seller Breach. Seller shall not have failed to perform in any
material respect any material obligation or to comply in any material respect
with any covenant to be performed or complied with by Seller under this
Agreement.
               (d) Shareholder Rights Plan. The Company shall not have adopted a
shareholder rights plan or so-called “poison pill” that would be triggered by
Purchaser’s acquisition of the Shares at Closing pursuant to this Agreement; and
               (e) Termination. The Transactions shall not have been terminated
or abandoned in accordance with the terms of this Agreement.
               (f) Proxy. Seller shall have executed and delivered the Proxy.
The foregoing conditions are for the sole benefit of Purchaser, may be waived by
Purchaser, in whole or in part, at any time and from time to time in the sole
discretion of Purchaser. The failure by Purchaser at any time to exercise any of
the foregoing rights shall not be deemed a waiver of any such right and each
such right shall be deemed an ongoing right which may be asserted at any time
and from time to time.
          Section 7.3 Conditions to Obligations of Seller to Effect the Closing
          The obligations of Seller to consummate the Closing shall be subject
to the satisfaction on or prior to the Closing Date of each of the following
conditions:
               (a) Government Action. There shall not be threatened or pending
any suit, action or proceeding by any Government Entity seeking to restrain or
prohibit the consummation of the Closing or the performance of any of the other
Transactions, or seeking to impose material limitations on the ability of Seller
effectively to exercise full rights of ownership of the Purchaser Shares,
including the right to vote the Purchaser Shares.
               (b) Representations and Warranties. The representations and
warranties of Purchaser set forth in this Agreement shall be true and correct as
of the Closing in all material respects as though made as of the Closing;
provided, however, that the representations and warranties contained in
Section 5.6 shall be true and correct as of the Closing as though made as of the
Closing, except for such inaccuracies and breaches as have or could reasonably
be expected to have a Material Adverse Effect on Purchaser.

14



--------------------------------------------------------------------------------



 



               (c) Purchaser Breach. Purchaser shall not have failed to perform
in any material respect any material obligation or to comply in any material
respect with any covenant of the Purchaser to be performed or complied with by
it under this Agreement; and
               (d) Termination. The Transactions shall not have been terminated
or abandoned in accordance with the terms of this Agreement.
The foregoing conditions are for the sole benefit of Seller, may be waived by
Seller, in whole or in part, at any time and from time to time in the sole
discretion of Seller. The failure by Seller at any time to exercise any of the
foregoing rights shall not be deemed a waiver of any such right and each such
right shall be deemed an ongoing right which may be asserted at any time and
from time to time.
ARTICLE VIII
TERMINATION, AMENDMENT AND WAIVER
          Section 8.1 Termination
          The Transactions may be terminated or abandoned at any time prior to
the Closing Date:
               (a) By the mutual written consent of Purchaser and Seller;
               (b) By Purchaser or Seller if any Governmental Entity shall have
issued an order, decree or ruling or taken any other action (which order,
decree, ruling or other action the parties hereto shall use their best
reasonable efforts to lift) which permanently restrains, enjoins or otherwise
prohibits the consummation of the Closing and such order, decree, ruling or
other action shall have become final and non-appealable;
               (c) By Purchaser, if there has been a breach of or any failure to
perform any representation, warranty covenant or other agreement of Seller
contained in this Agreement, which breach or failure (i) would cause a condition
set forth in Section 7.2(b) or (c) not to be satisfied, and (ii) cannot be or
has not been cured (A) within 20 days after Seller has received written notice
of such breach or failure from Purchaser or (B) July 31, 2007, whichever occurs
first;
               (d) By Seller, if there has been a breach of or any failure to
perform any representation, warranty covenant or other agreement of Purchaser
contained in this Agreement, which breach or failure (i) would cause a condition
set forth in Section 7.3(b) or (c) not to be satisfied, and (ii) cannot be or
has not been cured (A) within 20 days after Purchaser has received written
notice of such breach or failure from Seller or (B) July 31, 2007, whichever
occurs first;
               (e) By Purchaser on or after July 31, 2007, if the Closing shall
not have theretofore occurred and if the failure of the Closing to occur is not
the result of a breach of a representation, warranty, covenant or other
agreement contained in this Agreement by Purchaser; or
               (f) By Seller on or after July 31, 2007, if the Closing shall not
have theretofore occurred and if the failure of the Closing to occur is not the
result of a breach of a representation, warranty, covenant or other agreement
contained in this Agreement by Seller.
          Section 8.2 Effect of Termination

15



--------------------------------------------------------------------------------



 



          In the event of the termination or abandonment of the Transactions by
any party hereto pursuant to the terms of this Agreement, written notice thereof
shall forthwith be given to the other party or parties specifying the provision
hereof pursuant to which such termination or abandonment of the Transactions is
made, and there shall be no liability or obligation thereafter on the part of
Purchaser or Seller except for fraud or for willful breach of this Agreement
prior to such termination or abandonment of the Transactions.
ARTICLE IX
MISCELLANEOUS
          Section 9.1 Fees and Expenses
          All costs and expenses incurred in connection with this Agreement and
the consummation of the Transactions shall be paid by the party incurring such
expenses, except as specifically provided to the contrary in this Agreement.
          Section 9.2 Amendment and Modification
          This Agreement may be amended, modified and supplemented in any and
all respects, but only by a written instrument signed by all of the parties
hereto expressly stating that such instrument is intended to amend, modify or
supplement this Agreement.
          Section 9.3 Notices
          All notices and other communications hereunder shall be in writing and
shall be deemed given when mailed, delivered personally, telecopied (which is
confirmed) or sent by an overnight courier service, such as Federal Express, to
the parties at the following addresses (or at such other address for a party as
shall be specified by such party by like notice):

             
 
  if to Purchaser, to:                 Oplink Communications, Inc.         46335
Landing Parkway         Fremont, CA 94538
 
      Attention:   Joseph Y. Liu
 
          President and Chief Executive Officer
 
      Telephone: (510) 933-7200
 
      Telecopy: (510) 933-7300
 
           
 
      with a copy to:
 
                    Wilson Sonsini Goodrich & Rosati, P.C.
650 Page Mill Road
Palo Alto, CA 94304
 
      Attention: Carmen Chang
 
      Telephone: (650) 493-9300
 
      Telecopy: (650) 493-6811

16



--------------------------------------------------------------------------------



 



                 
 
  if to Seller, to:                     Legal Department         The Furukawa
Electric Co., Ltd.         2-3, Marunouchi 2-chome, Chiyoda-ku         Tokyo
100-8322, Japan         Attention: Nagamasa Honda         Telephone: +81
(03) 3286-3039         Telecopy: +81 (03) 3286-3910
 
               
 
      with a copy to:
 
                        Skadden, Arps, Slate, Meagher & Flom LLP
525 University Ave., Suite 1100
Palo Alto, CA 94301
        Attention: Kenton J. King         Telephone: (650) 470-4530        
Telecopy: (650) 470-4570

          Section 9.4 Counterparts
          This Agreement may be executed in two or more counterparts, all of
which shall be considered one and the same agreement and shall become effective
when two or more counterparts have been signed by each of the parties and
delivered to the other parties.
          Section 9.5 Entire Agreement; No Third-Party Beneficiaries
          This Agreement (a) constitutes the entire agreement and supersede all
prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter hereof and (b) is not intended to confer upon
any Person other than the parties hereto any rights or remedies hereunder.
          Section 9.6 Severability
          Any term or provision of this Agreement that is held by a court of
competent jurisdiction or other authority to be invalid, void or unenforceable
in any situation in any jurisdiction shall not affect the validity or
enforceability of the remaining terms and provisions hereof or the validity or
enforceability of the offending term or provision in any other situation or in
any other jurisdiction. If the final judgment of a court of competent
jurisdiction or other authority declares that any term or provision hereof is
invalid, void or unenforceable, the parties agree that the court making such
determination shall have the power to reduce the scope, duration, area or
applicability of the term or provision, to delete specific words or phrases, or
to replace any invalid, void or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision.
          Section 9.7 Governing Law
          This Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware without giving effect to the principles of
conflicts of law thereof.
          Section 9.8 Venue

17



--------------------------------------------------------------------------------



 



          Each of the parties hereto (a) consents to submit itself to the
personal jurisdiction of any federal court located in the State of Delaware or
any Delaware state court in the event any dispute arises out of this Agreement
or any of the Transactions, (b) agrees that it shall not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court and (c) agrees that it shall not bring any action relating to this
Agreement or any of the Transactions in any court other than a federal or state
court sitting in the State of Delaware.
          Section 9.9 Time of Essence
          Each of the parties hereto hereby agrees that, with regard to all
dates and time periods set forth or referred to in this Agreement, time is of
the essence.
          Section 9.10 Extension and Waiver
          At any time prior to the Closing Date, either party hereto may
(a) extend the time for the performance of any of the obligations or other acts
of the other party, (b) waive any inaccuracies in the representations and
warranties of the other party contained in this Agreement or in any document
delivered pursuant to this Agreement or (c) waive compliance by the other
parties with any of the agreements or conditions contained in this Agreement.
Any agreement on the part of a party to any such extension or waiver shall be
valid only if set forth in an instrument in writing signed by or on behalf of
such party. The failure of any party to this Agreement to assert any of its
rights under this Agreement or otherwise shall not constitute a waiver of those
rights.
          Section 9.11 Assignment
          Neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned by any of the parties hereto (whether by operation
of law or otherwise) without the prior written consent of the other parties,
except that Purchaser may assign, in its sole discretion, all (but not less than
all) of its rights and interests hereunder to any direct or indirect wholly
owned Subsidiary of Purchaser. Subject to the preceding sentence, this Agreement
shall be binding upon, inure to the benefit of and be enforceable by the parties
and their respective successors and assigns.
[Signature page follows]

18



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Seller and Purchaser have executed and delivered
this Agreement or have caused this Agreement to be executed and delivered by
their respective officers thereunto duly authorized, all as of the date first
written above.

                              THE FURUKAWA ELECTRIC CO., LTD.       OPLINK
COMMUNICATIONS, INC.    
 
                            By:   /s/ Hideo Sakura       By:   /s/ Joseph Y. Liu
                         
 
  Name:   Hideo Sakura           Name:   Joseph Y. Liu    
 
  Title:   Chief Financial Officer           Title:   Chief Executive Officer  
 

 



--------------------------------------------------------------------------------



 



Exhibit A
Form of Proxy
IRREVOCABLE PROXY
     The undersigned, Furukawa Electric Co., Ltd., a Japanese corporation
(“Seller”), hereby irrevocably (to the fullest extent permitted by law) appoints
Oplink Communications, Inc., a Delaware corporation (“Purchaser”), acting
through any of its Chief Executive Officer or Chief Financial Officer, as the
sole and exclusive attorneys and proxies of the undersigned, with full power of
substitution and resubstitution, to vote and exercise all voting and related
rights (to the full extent that the undersigned is entitled to do so) with
respect to all of the shares of capital stock of Optical Communication Products,
Inc., a Delaware corporation (the “Company”) owned by Seller, and any and all
other shares or equity securities of the Company issued or issuable in respect
thereof on or after the date hereof (collectively, the “Shares”), in accordance
with the terms of this Irrevocable Proxy until the Expiration Date (as defined
below); provided, however, that such proxy and voting and related rights are
expressly limited to the matters discussed in clauses (i) through (iii) in the
fourth paragraph of this Irrevocable Proxy. Upon the undersigned’s execution of
this Irrevocable Proxy, any and all prior proxies given by the undersigned with
respect to any Shares are hereby revoked and the undersigned agrees not to grant
any subsequent proxies with respect to the Shares until after the Expiration
Date.
     This Irrevocable Proxy is irrevocable to the fullest extent permitted by
law, is coupled with an interest, is granted pursuant to that certain Stock
Purchase Agreement of even date herewith by and between Purchaser and Seller
(the “Purchase Agreement”), and is granted in consideration of Purchaser
entering into the Purchase Agreement.
     As used herein, the term “Expiration Date” shall mean the earlier to occur
of (i) such date and time as the Purchase Agreement shall have been terminated
pursuant to Article VIII thereof, (ii) the date and time of the Closing under
the Purchase Agreement, or (iii) July 31, 2007.
     The attorneys and proxies named above, and each of them, are hereby
authorized and empowered by the undersigned, at any time prior to the Expiration
Date, to act as the undersigned’s attorney and proxy to vote the Shares, and to
exercise all voting, consent and similar rights of the undersigned with respect
to the Shares (including, without limitation, the power to execute and deliver
written consents) at every annual, special, adjourned or postponed meeting of
shareholders of the Company and in every written consent in lieu of such
meeting:
          (i) in favor of each of the transactions contemplated by the Purchase
Agreement and any action required in furtherance thereof;
          (ii) against approval of any proposal made in opposition to, or in
competition with, the consummation of the transactions contemplated by Purchase
Agreement and against any action or agreement that would result in a breach of
any representation, warranty, covenant, agreement or other obligation of Seller
in the Purchase Agreement; and
          (iii) against any of the following actions (other than those actions
that relate to any acquisition by Purchaser of securities of the Company):
(a) any purchase or acquisition by any individual, entity or “group” (as defined
under Section 13(d) of the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder) of more than a 10% interest in the total
outstanding voting securities of the Company or any of its subsidiaries or any
tender offer or exchange offer that if

 



--------------------------------------------------------------------------------



 



consummated would result in any individual, entity or group beneficially owning
10% or more of the total outstanding voting securities of the Company or any of
its subsidiaries, (b) any merger, consolidation, business combination or similar
transaction involving the Company or any of its subsidiaries, (c) any sale,
lease (other than in the ordinary course of business), exchange, transfer,
license (other than in the ordinary course of business), acquisition or
disposition of more than 10% of the assets of the Company (including its
subsidiaries, taken as a whole), (d) any liquidation or dissolution of the
Company, or (e) any acquisition of any of the Shares by any individual, entity
or group.
     The attorneys and proxies named above may not exercise this Irrevocable
Proxy on any other matter. The undersigned may vote the Shares on all other
matters.
     Any obligation of the undersigned hereunder shall be binding upon the
successors and assigns of the undersigned.
     This Irrevocable Proxy shall terminate, and be of no further force and
effect, automatically upon the Expiration Date.

                  Dated: April __, 2007   THE FURUKAWA ELECTRIC CO., LTD.    
 
               
 
  By:                          
 
      Name:        
 
      Title:        
 
         
 
   

 